Citation Nr: 0121834	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently rated as 50 percent disabling. 

2.  Entitlement to a compensable rating for cholecystitis.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1941 to June 
1945.

The veteran appealed a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied six separate claims, 
including claims for an increased rating for an unspecified 
psychiatric condition and for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  A hearing was held, a statement of the case (SOC) 
was issued, and a timely substantive appeal was submitted; 
however, the veteran subsequently withdrew the appeal. 

In a May 1995 rating decision, the RO denied an increased 
evaluation for a psychiatric condition.  The veteran 
submitted a timely notice of disagreement (NOD) and the RO 
issued an SOC; however, the RO closed that case because the 
veteran did not submit a substantive appeal.  

This appeal arises from a September 1999 Pittsburgh RO rating 
decision that denied entitlement to an increased evaluation 
for posttraumatic stress disorder (PTSD) and also denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  That 
rating decision recharacterized the veteran's service-
connected anxiety disorder and conversion reaction as PTSD.

The veteran submitted a timely notice of disagreement to the 
denial of an increased rating for PTSD and to the denial of 
TDIU in November 1999.  The RO issued an SOC in April 2000 
that also addressed the noncompensable evaluation for 
service-connected cholecystitis.  In April 2000, the veteran 
submitted a substantive appeal covering all three issues.  

The veteran and his spouse testified before an RO hearing 
officer in June 2000.

In Babchak v. Principi, 3 Vet. App. 466 (1992), a claim for 
TDIU was held to be inextricably intertwined with a claim for 
an increased rating for PTSD.  Likewise, the Board finds that 
the claims on appeal are inextricably intertwined and may not 
be separately considered.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A disability which has been service-connected for 10 or more 
years will not be severed except upon a showing that the 
original grant was based upon fraud or that the person 
concerned did not have the requisite service or character of 
discharge.  See 38 C.F.R. § 3.957 (2000).  According to a 
January 1999 VA general medical examination report, 
cholecystitis (service-connected since 1945) is not presently 
symptomatic; however, the examiner noted that during combat 
in Europe the veteran had shortness of breath associated with 
cholecystitis.  The examiner felt that the current diagnosis 
should be pulmonary emphysema rather than cholecystitis.  It 
is unclear to the Board whether the examiner intended this 
opinion as a diagnosis of pulmonary emphysema secondary to 
active service or to service-connected cholecystitis. 

The RO cited a May 2000 VA neuropsychological treatment 
report, among others, as a basis to deny an increased rating 
for PTSD.  That report erroneously recites that the veteran 
participated in the Bataan death march.  The veteran's 
service records do not reflect that he was a prisoner of war 
during WW II or even that he served in the Pacific Theater of 
Operations.  This raises the question of whether the report 
is otherwise accurate.  In any event, the Board requests that 
the veteran be afforded an appropriate compensation and 
pension examination to determine the nature and severity of 
PTSD.  His most current VA mental disorders examination 
report is dated in January 1999 and does not clearly reflect 
that the claims file was available to the examiner for 
review.  

The veteran believes that service-connected disabilities 
alone render him unable to secure or follow a substantially 
gainful occupation.  The medical evidence reflects that 
Global Assessment of Functioning (GAF) scores of as low as 45 
and as high as 62 have been assigned during the appeal 
period.  According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a 
score of 41 to 50 is indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  See 
38 C.F.R. § 4.125 (2000).  Because no physician has addressed 
whether service-connected disabilities alone would render the 
veteran unable to secure or follow a substantially gainful 
occupation, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion addressing the 
issue.  38 U.S.C.A. § 5103A(d) (West Supp 2001).  In 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995), the Court 
specifically stated that VA has a duty to obtain an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.

2.  The RO should ask the veteran for 
documentary evidence, if any, of the 
adverse impact that his service-connected 
disabilities have had on his employment.

3.  The claims file should be returned to 
the examiner who performed the January 
1999 VA general medical examination, for 
preparation of an addendum clarifying a 
portion of that examination.  If that 
examiner is not available, a suitable 
substitute may be used.  The claims file 
and a copy of this remand must be made 
available to the examiner for review.  
The January 1999 VA general medical 
examiner (or qualified substitute) should 
review the veteran's claims folder and 
note that review in the report.  The 
examiner should note all symptoms of 
cholecystitis.  With respect to pulmonary 
emphysema, the examiner should clarify 
whether it is at least as likely as not 
that any pulmonary emphysema is causally 
related to active service and/or whether 
it is at least as likely as not that 
pulmonary emphysema has been caused or 
aggravated by service-connected 
cholecystitis.  Any pertinent clinical 
findings should be reported in detail.  
The veteran may be re-examined for this 
purpose if necessary.  

4.  The RO should arrange for a VA mental 
disorders examination of the veteran.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review.  The examiner should review 
the veteran's claims folder and note that 
review in the report.  The examiner must 
determine the severity of the veteran's 
PTSD and address the presence or absence 
of symptoms set forth in the criteria for 
rating mental disorders contained in the 
rating schedule.  All relevant clinical 
findings should be reported in detail.  
The PTSD examiner must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) 
(DSM-IV), and explain what the assigned 
score represents, attempting to reconcile 
the various scores assigned during the 
period of the claim, beginning with the 
December 1997 VA examination.  The 
examiner should support his or her 
opinion by discussing medical principles, 
as applied to specific medical evidence 
in the veteran's case.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, he or she should clearly so 
state.  Otherwise, the examiner should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed in a legible report. 

5.  The RO must also obtain a medical 
opinion from an appropriate physician as 
to the impact that the service-connected 
disabilities have on the veteran's 
ability to secure and follow a 
substantially gainful occupation.  The 
claims folder should be made available to 
the physician for review prior to the 
examination and the physician should note 
that review in the report.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner should support 
his or her opinion by discussing medical 
principles, as applied to specific 
medical evidence in the veteran's case.  
The veteran may be re-examined for this 
purpose if necessary.

6.  The RO should undertake any 
additional development suggested by the 
examiners' findings and opinions.  
Thereafter, RO should review the claims 
file and ensure that all of the above 
mentioned development has been completed 
in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  

7.  The RO should review the issues of an 
increased rating for PTSD, a compensable 
rating for cholecystitis, entitlement to 
TDIU, and the new claim of service 
connection for emphysema.  This review 
should consider all relevant evidence and 
should consider the provisions of 
38 C.F.R. §§ 3.321(b), 4.16.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


